    Case 1:19-cv-02379-KBJ Document 1-36 Filed 08/07/19 Page 1 of 4




                    IN THE UNITED STATES DISTRICT COURT
                        FOR THE DISTRICT OF COLUMBIA


COMMITTEE ON THE JUDICIARY,
UNITED STATES HOUSE OF
REPRESENTATIVES,
2138 Rayburn House Office Building
Washington, D.C. 20515,

                              Plaintiff,

                                             Case No. 1:19-cv-2379
     v.


DONALD F. MCGAHN II,
51 Louisiana Avenue, N.W.
Washington, D.C. 20001,

                               Defendant.




                                Exhibit JJ
          Case 1:19-cv-02379-KBJ Document 1-36 Filed 08/07/19 Page 2 of 4



      quinn emanuel trial lawyers | washington, dc
      1300 I Street NW, Suite 900, Washington, District of Columbia 20005-3314 | TEL (202) 538-8000 FAX (202) 538-8100




                                                                                                   WRITER'S DIRECT DIAL NO.
                                                                                                             (202) 538-8120

                                                                                                  WRITER'S EMAIL ADDRESS
                                                                                         williamburck@quinnemanuel.com


May 7, 2019

VIA E-MAIL

The Honorable Jerrold Nadler
Chairman
United States House of Representatives
Committee on the Judiciary
Washington, DC 20515-6216
HJUD.Correspondence@mail.house.gov

Re:     April 22, 2019 Subpoena

Dear Chairman Nadler,

        As you know, I previously accepted service of the subpoena for documents issued by the
United States House of Representatives Committee on the Judiciary (hereinafter, the
“Committee”), with return time and date of 10:00 am EDT, today May 7, 2019, on behalf of my
client Donald F. McGahn, former Counsel to the President of the United States. Upon receipt of
the subpoena, I forwarded it to the White House Counsel’s Office as it seeks, as relevant to Mr.
McGahn, production of White House documents and other materials relating to Executive Branch
equities (collectively, “White House documents”). Subsequently, representatives from the White
House Counsel’s Office and the Department of Justice reviewed the documents in question.

       This morning, I received the enclosed letter from current Counsel to the President, Pat A.
Cipollone. In it, Mr. Cipollone explains that Acting Chief of Staff, Mick Mulvaney, who I
understand is the custodian of documents for the White House, has directed that Mr. McGahn not
produce the White House documents “because they implicate significant Executive Branch
confidentiality interests and executive privilege.” Mr. Cipollone’s letter goes on to note that “the
Department of Justice is aware of and concurs with this legal position.”

        As you will appreciate, Mr. McGahn, as a former Assistant to the President and the most
senior attorney for the President in his official capacity, continues to owe certain duties and
obligations to the President which he is not free to disregard. Here, the Committee seeks to compel
Mr. McGahn to produce White House documents the Executive Branch has directed that he not


      quinn emanuel urquhart & sullivan, llp
      LOS ANGELES | NEW YORK | SAN FRANCISCO | SILICON VALLEY | CHICAGO | WASHINGTON, DC | HOUSTON | SEATTLE | BOSTON | SALT LAKE CITY
      LONDON | TOKYO | MANNHEIM | HAMBURG | PARIS | MUNICH | SYDNEY | HONG KONG | BRUSSELS | ZURICH | SHANGHAI | PERTH | STUTTGART
         Case 1:19-cv-02379-KBJ Document 1-36 Filed 08/07/19 Page 3 of 4




produce. Where co-equal branches of government are making contradictory demands on Mr.
McGahn concerning the same set of documents, the appropriate response for Mr. McGahn is to
maintain the status quo unless and until the Committee and the Executive Branch can reach an
accommodation. Please note Mr. Cipollone writes that his office will respond to the Committee
about the White House documents.

         Finally, I apologize that my response is later than requested in the subpoena. I did not
receive Mr. Cipollone’s letter until after 10:00 am EDT today. Although I was informed by phone
earlier this morning that the White House would be taking this position, I believed it was important
that the Committee receive Mr. Cipollone’s letter contemporaneously with mine for Mr. McGahn.

       I am, of course, available to you or Committee staff if you have any questions.

Sincerely,




William A. Burck


cc: Honorable Doug Collins, Ranking Member
Enclosure




                                                 2
         Case 1:19-cv-02379-KBJ Document 1-36 Filed 08/07/19 Page 4 of 4



                                     THE WHITE HOUSE
                                         WASHINGTON

                                           May 7, 2019


Mr. William A. Burck
Quinn Emanuel Urquhart & Sullivan, LLP
1300 I Street NW, Suite 900
Washington, D.C. 20005

Dear Mr. Burck:

       I write per your request in reference to a subpoena issued to your client, Donald F. McGahn
II, by the Committee on the Judiciary of the United States House of Representatives (the
"Committee") on April 22, 2019. That subpoena requests the production of documents by
10:00 a.m. on Tuesday, May 7.

        The subpoena seeks certain White House records provided to Mr. McGahn while he was
Counsel to the President that are related to Special Counsel Robert S. Mueller, III's investigation.
As you know, the White House provided these records to Mr. McGahn in connection with its
cooperation with the Special Counsel's investigation and with the clear understanding that the
records remain subject to the control of the White House for all purposes. The White House
records remain legally protected from disclosure under longstanding constitutional principles,
because they implicate significant Executive Branch confidentiality interests and executive
privilege.

        For these reasons, the Acting Chief of Staff to the President, Mick Mulvaney, directs Mr.
McGahn not to produce these White House records in response to the Committee's April 22
subpoena. The Department of Justice is aware of and concurs with this legal position. My Office
will respond to the Committee concerning its interest in the records.

      Thank you for your attention to this matter. Please do not hesitate to contact me or Mike
Purpura if you have any questions.




                                               t A. Cipollone
                                              Counsel to the Presiden
